Case 0:19-cv-60823-WPD Document 27 Entered on FLSD Docket 01/15/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  SANDUSKY WELLNESS CENTER, LLC,                   )
  individually and as the representative of a      )
  class of similarly-situated persons,             )
                                                   )
                         Plaintiff,                )
                                                   )    Civil Action No: 0:19-cv-60823-WPD
                 v.                                )
                                                   )
  SURPLUS DIABETICS, INC.,                         )
                                                   )
                         Defendant.                )

                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Pursuant to Fed. R. Civ. Proc. 41(a)(1)(A)(ii), Plaintiff, Sandusky Wellness Center, LLC,

  and Defendant, Surplus Diabetics, Inc., hereby stipulate to the dismissal of this action with

  prejudice as to Plaintiff’s individual claims, class allegations without prejudice, each side to bear

  its own costs and attorney fees.


  /s/ Charles Wender                                   /s/ Ryan M. Kelly
  Charles Wender – FL Bar. 246271                      Ryan M. Kelly – FL Bar. 90110
  Attorney-at-Law , Chartered                          ANDERSON + WANCA
  301 Crawford Blvd., Suite 208                        3701 Algonquin Road, Suite 500
  Boca Raton, FL 33421                                 Rolling Meadows, IL 60008
  Telephone: 561-368-7004                              Telephone: (847) 368-1500
  Fax: 561-368-5798                                    rkelly@andersonwanca.com
  wenderlaw@aol.com
                                                       Attorneys for Plaintiff
  Attorneys for Defendant
Case 0:19-cv-60823-WPD Document 27 Entered on FLSD Docket 01/15/2020 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 15, 2020, I electronically filed the foregoing with the
  Clerk of the Court using the CM/ECF system which will send notification of such filing to all
  attorneys of record.

                                               s/ Ryan M. Kelly
